NOT FOR PUBLICATION WITHOUT THE
                      APPROVAL OF THE APPELLATE DIVISION
     This opinion shall not "constitute precedent or be binding upon any court."
      Although it is posted on the internet, this opinion is binding only on the
         parties in the case and its use in other cases is limited. R.1:36-3.



                                       SUPERIOR COURT OF NEW JERSEY
                                       APPELLATE DIVISION
                                       DOCKET NO. A-3315-15T2

CANDICE LINZMAYER,

        Petitioner-Appellant,

v.

KEYPORT BOARD OF EDUCATION,

     Respondent-Respondent.
___________________________

              Submitted September 12, 2017 – Decided September 29, 2017

              Before Judges Hoffman and Gilson.

              On appeal from the Department of Labor and
              Workforce Development, Division of Workers'
              Compensation, Claim Petition Nos. 2012-7471
              and 2012-7476.

              Shebell   &  Shebell,   LLC,  attorneys   for
              appellant (Danielle S. Chandonnet, of counsel
              and on the brief).

              Brown & Connery, LLP, attorneys for respondent
              (Deborah C. Brennan, of counsel and on the
              brief).

PER CURIAM

        Petitioner Candice Linzmayer appeals from a March 4, 2016

order of the Division of Workers' Compensation (Division) denying

her claims for medical and temporary disability benefits.                          We
affirm because the Division's decision was supported by sufficient

credible evidence and credibility findings made after a trial.

                                     I.

     Petitioner was a math teacher at Keyport High School from

2006 until December 2011.       Her claims for Workers' Compensation

benefits are based on an incident that occurred on January 14,

2011 (the January 2011 incident).           Petitioner claims that she was

assaulted by a student and sustained physical and psychological

injuries.    She filed claims for medical and temporary disability

benefits    that   her   employer,   the        Keyport    Board    of     Education

(employer), denied.

     A Workers' Compensation judge conducted a trial on the claims.

Petitioner   testified    and   presented         the   testimony    of     two   lay

witnesses, and two expert witnesses.                    Her employer presented

testimony from the high school principal and vice principal, and

two expert witnesses.

     Petitioner     testified   that       on    January   14,     2011,    she   was

assigned to monitor the girls' locker room and had been instructed

that only students who were in gym class were allowed to use the

bathroom in the locker room.      A female student, who was not in gym

class, came into the locker room and petitioner informed her that

she could not use the bathroom.                 According to petitioner, the

student became upset and assaulted petitioner by pushing her and

                                       2                                     A-3315-15T2
causing her to fall into the wall.         The student then repeatedly

hit petitioner in her head and neck. Petitioner went on to testify

that she reported the assault to the principal and vice principal,

as well as the police.   The student was suspended for ten days.

     Following the January 2011 incident, petitioner claimed that

she experienced significant and worsening back and neck pain, as

well as anxiety and stress.     Petitioner received treatment from

her primary care physician, as well as several specialists.             She

acknowledged that she never sought treatment through the Workers'

Compensation system until she filed her first claim in April 2012.

     The teacher union president and vice president were called

to testify on petitioner's behalf.       Both union officials testified

that petitioner informed them of the incident after it occurred.

Neither   witness   stated    that       petitioner   complained     about

significant injuries, nor did petitioner request medical treatment

through Workers' Compensation.       The president of the union also

explained that petitioner had been under investigation for poor

performance and tardiness.    Ultimately, petitioner worked out an

agreement under which she resigned her position rather than contest

potential tenure charges that could have led to a suspension of

her teaching license.

     The employer acknowledged that there was an incident on

January 14, 2011, but disputed that petitioner had suffered any

                                     3                             A-3315-15T2
injuries.    In that regard, the principal testified that petitioner

reported the incident to him and the vice principal, but described

the incident as simply a student pushing by her.                        Both the

principal and vice principal testified that they did not observe

any injuries to petitioner on the day of the incident and that

petitioner   never    complained    of    any   physical      or    psychological

problems related to the January 2011 incident.

     The experts who testified on behalf of petitioner were medical

experts, with expertise in orthopedic medicine and psychiatry.

Petitioner's medical expert diagnosed her with facial, cervical,

thoracic and lumbar contusions, a severe strain of the cervical,

dorsal and lumbosacral musculature, and opined that those injuries

were related to the January 2011 incident. That expert recommended

that she undergo MRIs, EMGs, pain management, physical therapy,

and neurological consultations.

     Petitioner's      psychiatric       expert      opined    that     she    was

experiencing significant psychiatric impairments, chronic pain,

anxiety, and post-traumatic stress disorder.                   He opined that

petitioner should receive psychotropic medication and at least six

months of counseling.

     The    experts   called   on   behalf      of   the    employer   presented

markedly different opinions.        The employer called a medical expert

specializing    in    pain   management.         That      expert    opined   that

                                      4                                   A-3315-15T2
petitioner's physical symptoms were not supported by tests and

that she did not require additional treatment.              The employer's

second    medical   expert   was   board   certified   in   psychiatry   and

neurology.    He diagnosed petitioner with chronic pain syndrome and

adjustment disorder with mixed emotions, but opined that those

problems were not attributable to the January 2011 incident.               He

also opined that petitioner had no need for psychiatric treatment

as a result of her work.

     After hearing the testimony at trial, the compensation judge

found petitioner to be incredible. He also found that petitioner's

lay and expert witnesses did not support her claims.          In contrast,

the compensation judge found the expert testimony presented on

behalf of the employer to be credible and persuasive.           Relying on

the testimony of the employer's experts, the compensation judge

found that petitioner's alleged medical and psychiatric symptoms

were not related to her employment.              Accordingly, on March 4,

2016, the compensation judge entered an order denying petitioner's

motions for medical and temporary benefits.

                                     II.

     On   appeal,   petitioner     makes   two   arguments.    First,    she

contends that the denial of her request for medical treatment is

against the weight of the evidence presented at trial.             Second,

she argues that the compensation judge erred in relying on the

                                      5                             A-3315-15T2
testimony of the principal because the principal was not present

when the incident occurred.           We are not persuaded by either of

petitioner's arguments.

     Our role in reviewing a Workers' Compensation decision is

limited to examining "whether the findings made could reasonably

have been reached on sufficient credible evidence presented in the

record, considering the proofs as a whole, with due regard to the

opportunity of the one who heard the witness to judge of their

credibility."     Lindquist v. City of Jersey City Fire Dept., 175
N.J. 244, 262 (2003) (quoting Close v. Kordulak Bros., 44 N.J.
589, 599 (1965)).        We give such factual findings "substantial

deference."     Bellino v. Verizon Wireless, 435 N.J. Super. 85, 94

(App. Div. 2014) (citing Ramos v. M&F Fashions, Inc., 154 N.J.
583, 594 (1998)).     We will only disturb the compensation judge's

decision if it is "manifestly unsupported by or inconsistent with

competent[,]    relevant      and   reasonable   credible   evidence    as    to

offend the interests of justice."          Lindquist, supra, 175 N.J. at

262 (quoting Perez v. Monmouth Cablevision, 278 N.J. Super. 275,

282 (App. Div. 1994), certif. denied, 140 N.J. 277 (1995)).

     Here, there was sufficient evidence for the compensation

judge to deny petitioner's claims.          Petitioner first argues that

the compensation judge's rejection of her medical claims was

against   the   weight   of    the   evidence    at   trial.   In   essence,

                                       6                               A-3315-15T2
petitioner is asking us to independently evaluate the conflicting

expert   testimony     and   reach   a       conclusion   different   from       the

compensation judge.      Our standard of review does not permit such

a result.   Moreover, the record does not support such an argument.

     A compensation judge has expertise in weighing the testimony

of competing experts and assessing the validity of the claim.

Ramos, supra, 154 N.J. at 598.               The judge is "not bound by the

conclusional opinions of any one or more, or all of the medical

experts."      Bellino, supra, 435 N.J. Super. at 95 (quoting Kaneh

v. Sunshine Biscuits, 321 N.J. Super. 507, 511 (App. Div. 1999)).

We will not reverse a judgment simply because the judge gave more

weight to the opinion of one physician over the other.                 Smith v.

John L. Montgomery Nursing Home, 327 N.J. Super. 575, 579 (App.

Div. 2000).

     As previously discussed, four medical experts testified at

trial:   two    for   petitioner     and      two   for   the   employer.        The

compensation judge rejected the testimony of petitioner's two

expert witnesses explaining that their opinions were based on

petitioner's version of the assault and that the experts failed

to conduct appropriate tests and reviews of medical records.                       In

contrast, the compensation judge accepted the testimony of the two

medical experts who testified on behalf of the employer.                Relying

on the opinion of those experts, the compensation judge found that

                                         7                                  A-3315-15T2
petitioner's medical conditions were not caused or related to her

employment at Keyport High School.           That finding was not against

the weight of the evidence.        Instead, the finding was supported

by the testimony of two experts who the compensation judge found

to be credible based on their examination of petitioner, the tests

they conducted, and their review of petitioner's medical records.

     Petitioner also argues that the compensation judge erred by

relying    on   the   testimony   of   the    principal.     Specifically,

petitioner argues that because the principal was not present when

petitioner was assaulted by the student, the compensation judge

erred by relying on the principal's testimony concerning what

happened during the incident.      The principal's testimony, however,

was based on what the petitioner told him.          As such, the testimony

was admissible hearsay of a party opponent. N.J.R.E. 803(b)(1).

Thus,     the   compensation   judge       appropriately   relied   on   the

principal's testimony.

     Affirmed.




                                       8                            A-3315-15T2